Case 2:20-cv-00093-LGW-BWC Document 20 Filed 03/10/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

LUCIA FELIX RODRIGUEZ,

Plaintiff,
Vv. : Civil Action No.: 2:20-cv-00093-LGW-BWC
CITY PINESTRAW AND HARVESTING,
LLC; SEGURA’S HARVESTING, LLC:
FRANCISCO SEGURA; and MARIA
CAMELIA SEGURA;

Defendants.

ORDER
Before the Court is Plaintiff's and Defendants’ Joint Motion for FLSA Settlement Approval
and Fairness Determination. Having considered the Motion and finding the Agreement and
Release to be fair, the Motion is hereby GRANTED. The Agreement and Release incorporated
below is approved. The Court will retain jurisdiction of the action with respect to the claims
resolved by the Agreement solely for the purpose of interpreting, implementing, and enforcing
this Agreement consistent with the terms herein and with respect to the remaining claims.

There being no claims remaining, the Clerk is DURECTED to close this case.

  
 

SO ORDERED this | 0 day of March, 202

 

HON. LISA GODBEY WOOD, JUDGE
UNITED/STATES DISTRICT COURT

sO ERN DISTRICT OF GEORGIA
